— Order, Supreme Court, New York County, entered June 12, 1975, which granted defendant-landlord’s cross motion to stay this action pending arbitration and directed the parties to proceed to arbitration, unanimously affirmed, with $40 costs and disburse*535ments of this appeal to respondent. It is the contention of the plaintiff-tenant that the lease arrangement with respect to rent calling for rent escalations based on increases in real estate taxes and operating expenses with a ceiling in each year, is so clear and unambiguous that there is nothing really to arbitrate. While the substantive legal point with respect to the lease is not free from doubt, CPLR 7501 states as follows: "In determining any matter arising under this article, the court shall not consider whether the claim with respect to which arbitration is sought is tenable, or otherwise pass upon the merits of the dispute.” (See Nationwide Gen. Ins. Co. v Investors Ins. Co. of Amer., 37 NY2d 91, 96.) Concur — Stevens, P. J., Markewich, Kupferman, Murphy and Lupiano, JJ.